       Case: 1:20-cv-02075 Document #: 1 Filed: 03/31/20 Page 1 of 10 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 DAVID DUNPHY, individually and on behalf of
 a class of similarly situated individuals,                CIVIL ACTION

      Plaintiff,
                                                           COMPLAINT        1:20-cv-02075
 v.

 VERIZON WIRELESS SERVICES, LLC,                           JURY TRIAL DEMANDED
 a division of Verizon Communications, Inc.

      Defendant.

                                              COMPLAINT

         NOW COMES DAVID DUNPHY (“Plaintiff”) by and through his attorneys, James C.

Vlahakis, Omar T. Sulaiman and Marwan R. Daher, and pursuant to the Fair Credit Reporting Act

(“FCRA”) pursuant to 15 U.S.C. §1681 et seq., submits the following Civil Action against

VERIZON WIRELESS SERVICES, LLC, a division of Verizon Communications, Inc.:

                                  PARTIES, JURISDICTION AND VENUE

         1.        Plaintiff is a consumer and a natural person who is a citizen of the State of Illinois

and resides in the Northern District of Illinois.

         2.        Defendant Verizon Wireless Services, LLC is an indirectly and wholly owned by

Verizon Communications, Inc.

         3.        Defendant Verizon Wireless Services, LLC (hereafter “Verizon”), conducts

business as “Verizon Wireless.”

         4.        Defendant Equifax is a Delaware limited liability company with its principal place

of business at 1550 Peachtree St. NW, Atlanta, Georgia 30309. Equifax is in the business of

organizing, assimilating, analyzing and maintaining consumer data files for the purpose of


                                                     1
      Case: 1:20-cv-02075 Document #: 1 Filed: 03/31/20 Page 2 of 10 PageID #:2




furnishing credit information on more than 600 million consumers to third parties on a nationwide

basis, including in the State of Illinois.

        5.       Subject matter jurisdiction is conferred upon this Court by the FCRA pursuant to

15 U.S.C. §1681 et seq., 28 U.S.C. §§1331 and 1337, as the action arises under the laws of the

United States.

                                    FACTUAL ALLEGATIONS

        6.       In or around the December of 2019, Plaintiff discovered that Verizon was reporting

to various credit reporting agencies (“CRAs”) that Plaintiff owed Verizon a debt of $2,571 (the

“Subject Debt”).

        7.       Plaintiff, however, did not owe the Subject Debt to Verizon.

        8.       The Subject Debt was reported by TransUnion on various dates, including on

October 31, 2019.

        9.       After Plaintiff discovered that Verizon was reporting the Subject Debt to the CRAs,

Plaintiff contacted Verizon customer support to dispute the Subject Debt and report that the

Subject Debt does not belong to him.

        10.      Starting in or around December 2019, and/or January 2020, Plaintiff communicated

with Verizon and with the CRAs and advised them that Verizon was improperly attributing the

Subject Debt to him.

        11.      Despite repeated complaints to Verizon, Verizon continued to report that Plaintiff

owed the Subject Debt.

        12.      In particular, Verizon’s misreporting of the Subject Debt included a false report to

TransUnion that the Subject Debt was “in collections”.




                                                  2
        Case: 1:20-cv-02075 Document #: 1 Filed: 03/31/20 Page 3 of 10 PageID #:3




         13.    Despite repeated efforts, Verizon never corrected its misreporting of the Subject

Debt.

         14.    Eventually Verizon charged-off the entire amount Subject and issued an IRS form

1099-C to Plaintiff.

         15.    Verizon should never have issued the IRS form 1099-C because Plaintiff did not

owe the Subject Debt.

         16.    Verizon’s wrongful issuance of the IRS form 1099-C caused Plaintiff harm because

Verizon’s wrongful issuance of the IRS form 1099-C resulted in inaccurate income being reported

to the Internal Revenue Service.

         17.    An IRS form 1099-C tells a debtor the amount of the debt which has been

discharged and that the debtor must generally report the discharged amount as income in his federal

tax return.

         18.    Verizon’s wrongful issuance of the IRS form 1099-C caused Plaintiff to suffer harm

in that he was required to retain an attorney to help reverse Verizon’s wrongful issuance of the IRS

form 1099-C.

         19.    Additionally, Verizon’s wrongful reporting of the Subject Debt harmed Plaintiff’s

credit score.

         20.    The reporting of the inaccurate information on Plaintiff’s credit file is patently

inaccurate and creates a materially misleading impression that the Subject Debt belongs to the

Plaintiff.

         21.    Concerned about the violations of his rights and invasion of privacy, Plaintiff

sought the assistance of counsel to remedy Verizon’s inaccurate and derogatory credit reporting

with regard to the Subject Debt.



                                                 3
      Case: 1:20-cv-02075 Document #: 1 Filed: 03/31/20 Page 4 of 10 PageID #:4




        22.    Despite Plaintiff’s exhaustive efforts, Verizon willfully and negligently repeatedly

failed to perform a reasonable investigation and/o reinvestigations of the Disputed Debt as required

by the FCRA.

        23.    Verizon also failed to remove the Subject Debt and caused the Subject Debt to be

re-reported to TransUnion (and possibly one or more of the CRAs) and have to note the disputed

status of the Subject, and thereby continued to report the derogatory inaccurate information about

Plaintiff.

        24.    Verizon’s erroneous reporting of the Subject Debt created a false and damaging

image of Plaintiff.

        25.    Verizon’s records will not show proof that Plaintiff incurred the Subject Debt. And

because Verizon’s records do not show proof that Plaintiff incurred the Subject Debt, it was

erroneous and unlawful for Verizon to have issued the subject IRS form 1099-C.

        26.    The entire experience has imposed upon Plaintiff significant distrust, frustration,

distress, and has rendered Plaintiff helpless as to his ability to regain his good name and the credit

rating that he deserves and has worked hard to earn.

        27.    As a result of the conduct, actions, and inactions of Verizon, Plaintiff has suffered

damages as set forth herein, including specifically, expenses and time incurred curing and

remediating fraudulent account activity, time and expenses reasonably incurred to prevent future

fraudulent activity, credit monitoring, constant vigilance in detecting fraudulent account activity,

out-of-pocket expenses, the loss of credit, the loss of credit opportunities, loss of the use of funds,

injury to reputation and credit rating the loss of ability to purchase and benefit from a credit line,

local or long distance telephone calls, postage, time and money expended meeting with his

attorneys, tracking the status of his disputes, monitoring his credit file, mental and emotional pain



                                                  4
      Case: 1:20-cv-02075 Document #: 1 Filed: 03/31/20 Page 5 of 10 PageID #:5




and suffering, and other frustration and aggravation associated with disputing the fraudulent

subject account that does not belong to Plaintiff.

       28.        Due to the conduct of the Defendants, Plaintiff was forced to retain counsel to

resolve the erroneous credit reporting of the inaccurate information that is not attributable to him.

                         Count I - Violations of the Fair Credit Reporting Act

       29.        Plaintiff, in his individual capacity, restates and reallages paragraphs 1 through 28

as though fully set forth herein.

       30.        Plaintiff is a “consumer” as defined by 15 U.S.C. §§1681a(c) and (b).

       31.        Verizon is a “person” as defined by 15 U.S.C. §1681a(b).

       32.        Verizon is “furnishers[] of information” as defined by 15 U.S.C. §1681s-2 and a

“financial institutions” as defined by 15 U.S.C. §1681a(t).

       33.        At all times relevant, Plaintiff’s credit reports were “consumer reports” as that term

is defined by §1681a(d).

       34.        Verizon violated 15 U.S.C. §1681s-2(b)(1)(A) by failing to conduct an

investigation with respect to the disputed information after receiving requests for an investigation

from Plaintiff.

       35.        Notwithstanding Verizon’s actual knowledge that Plaintiff was a victim of identity

theft and/or fraud by person working for Verizon or an third-party with the same name as Plaintiff,

and the Subject Debt did not belong to Plaintiff, Verizon’s failure to conduct a reasonable

investigation of the accuracy of its reporting of the Subject Debt it furnished shows a reckless

disregard for Plaintiff’s rights under the FCRA.

       36.        Verizon violated 15 U.S.C. §1681s-2(b)(1)(B) by failing to review all relevant

information provided by Plaintiff pursuant to §1681i(a)(2).


                                                    5
      Case: 1:20-cv-02075 Document #: 1 Filed: 03/31/20 Page 6 of 10 PageID #:6




        37.     Had Verizon reviewed the information provided by Plaintiff, it would have

corrected the inaccurate designation of the Subject Debt and transmitted the correct information to

TransUnion and possibly other CRAs.

        38.     Instead, Verizon wrongfully and erroneously confirmed its inaccurate reporting

without conducting a reasonable investigation.

        39.     Verizon violated 15 U.S.C. §1681s-2(b)(1)(C) by failing to report the results of any

reasonable investigation or reinvestigation of Plaintiff’s dispute to TransUnion and possibly other

CRAs.

        40.     Verizon violated 15 U.S.C. §1681s-2(b)(1)(E) by failing to promptly modify,

delete, or permanently block the inaccurate information on Plaintiff’s credit file.

        41.     Instead, Verizon continued to report the Subject Debt and misleading information

in Plaintiff’s credit file after receiving Plaintiff’s disputes.

        42.     Verizon failed to conduct a reasonable reinvestigation of their reporting of the

subject account, record that the information was disputed, or delete the inaccurate reporting from

Plaintiff’s credit file within 30 days of receiving notice of a dispute from TransUnion under 15

U.S.C. §1681i(a)(1).

        43.     Verizon violated 15 U.S.C. §1681s-2(b)(2) by failing to take the required action

with respect to Plaintiff by the deadlines set forth in 15 U.S.C. §1681i(a)(1).

        44.     Despite the blatantly obvious error on Plaintiff’s credit file, and Plaintiff’s efforts

to correct the error, Verizon did not correct the errors to report accurately.

        45.     Instead, Verizon wrongfully re-reported, furnished and re-furnished false and

erroneous information in Plaintiff’s TransUnion consumer report and possibly to other CRAs.




                                                     6
      Case: 1:20-cv-02075 Document #: 1 Filed: 03/31/20 Page 7 of 10 PageID #:7




        46.      A reasonable investigation by Verizon would have confirmed the veracity of

Plaintiff’s disputes.

        47.      Had Verizon taken steps to investigate Plaintiff’s valid disputes, it would have

permanently deleted the erroneous subject account. Plaintiff provided all relevant information

regarding his disputes in his requests for investigation.

        48.      By deviating from the standards established by the debt collection industry and the

FCRA, Verizon acted with reckless and willful disregard for their duty as furnishers to report

accurate and complete consumer credit information to TransUnion and possibly to other CRAs.

        49.      As stated above, Plaintiff was severely harmed by Verizon’s misconduct, including,

but not limited to the wrongful issuance of the IRS form 1099-C.

        WHEREFORE, Plaintiff DAVID DUNPHY respectfully prays this Honorable Court for

the following relief:

              a. Declare that the practices complained of herein are unlawful and violate the
                 aforementioned statute;

              b. Order the deletion or modification of all adverse credit reporting relating to the
                 subject accounts;

              c. Award Plaintiff actual damages, in an amount to be determined at trial, for each of
                 the underlying FCRA violations;

              d. Award Plaintiff statutory damages of $1,000.00 for each violation of the FCRA,
                 pursuant to 15 U.S.C. §1681n;

              e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
                 underlying FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;

              f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C.
                 §1681n and 15 U.S.C. §1681o; and

              g. Award any other relief as this Honorable Court deems just and appropriate.




                                                  7
      Case: 1:20-cv-02075 Document #: 1 Filed: 03/31/20 Page 8 of 10 PageID #:8




             Count II – Class Action Based Violations of the Fair Credit Reporting Act

       50.      Plaintiff, on behalf of the below identified class members, restates and reallages the

above paragraphs as though fully set forth herein.

       51.      Upon information and belief, Verizon has acted in a similar manner to more than

40 consumers who are erroneously reported to CRAs as owing debts to Verizon where the

consumers did not owe the debts to Verizon.

       52.      Upon information and belief, Verizon has acted in a similar manner to more than

40 consumers who are erroneously reported to CRAs as owing debts to Verizon where Verizon

charged-off the debts and then erroneously issued an IRS form 1099-C to each individual.

       53.      An erroneously issued IRS form 1099-C will be proven where Verizon’s records

do not show proof that the putative class members incurred the debt that ultimately were

discharged through the issuance of an IRS form 1099-C.

       54.      Verizon’s misconduct through the misreporting of debts not owed to the putative

class members along with Verizon’s improper issuance of an IRS form 1099-C to putative class

members satisfied the elements of typicality, commonality, predominance and superiority.

       55.      There are common legal and factual issues as to whether Verizon’s above

misconduct is typical and common of the putative class members.

       56.      Plaintiff and his counsel will fairly and adequately represent the proposed class

members who are defined as follows:

                All persons who were erroneously issued a 1099-C discharge of
                indebtedness by Verizon and Verizon’s records do not support that the
                persons in questions owe or owed the discharged debts to Verizon and
                where the erroneous debts were misreported by Verizon to one of more of
                the CRAs.




                                                  8
      Case: 1:20-cv-02075 Document #: 1 Filed: 03/31/20 Page 9 of 10 PageID #:9




       57.      Plaintiff is represented by counsel who is well versed in consumer class actions and

the prosecution and defense of FCRA claims.

       WHEREFORE, Plaintiff DAVID DUNPHY, on behalf of himself and putative class

members, respectfully prays this Honorable Court for the following relief:

             a. Declare that the practices complained of herein are unlawful and violate the
                aforementioned statute;

             b. Order the deletion or modification of all adverse credit reporting relating to the
                subject accounts;

             c. Award class members statutory damages of $1,000.00 for each violation of the
                FCRA, pursuant to 15 U.S.C. §1681n;

             d. Award class members punitive damages, in an amount to be determined at trial, for
                the underlying FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C.
                §1681o;

             e. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C.
                §1681n and 15 U.S.C. §1681o; and

             f. Award any other relief as this Honorable Court deems just and appropriate.

Plaintiff demands trial by jury.


Respectfully Submitted,                               Dated: 3/31/2020


/s/ Marwan R. Daher                                   /s/ Omar T. Sulaiman
Marwan R. Daher, Esq.                                 Omar T. Sulaiman, Esq.
Counsel for Plaintiff                                 Counsel for Plaintiff
Sulaiman Law Group, Ltd.                              Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200                 South Highland Avenue, Suite 200
Lombard, IL 60148                                     Lombard, IL 60148
Telephone: (630) 575-8181 ext. 109                    Telephone: (630) 575-8181 ext. 108
mdaher@sulaimanlaw.com                                osulaiman@sulaimanlaw.com

/s/ James C. Vlahakis
James C. Vlahakis, Esq.
Counsel for Plaintiff
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148

                                                 9
    Case: 1:20-cv-02075 Document #: 1 Filed: 03/31/20 Page 10 of 10 PageID #:10




Telephone: (630) 581-5456
jvlahakis@sulaimanlaw.com




                                        10
